80177: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14316: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80177


Short Caption:APCO CONSTR., INC. VS. HELIX ELEC. OF NEV., LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A730091Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:12/27/2019 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAPCO Construction, Inc.Christopher H. Byrd
							(Fennemore Craig, P.C./Las Vegas)
						John Randall Jefferies
							(Fennemore Craig, P.C./Phoenix)
						


AppellantSafeco Insurance Company of AmericaChristopher H. Byrd
							(Fennemore Craig, P.C./Las Vegas)
						John Randall Jefferies
							(Fennemore Craig, P.C./Phoenix)
						


RespondentHelix Electric of Nevada, LLCRonald J. Cox
							(Peel Brimley LLP/Henderson)
						Cary B. Domina
							(Peel Brimley LLP/Henderson)
						





Docket Entries


DateTypeDescriptionPending?Document


12/10/2019Filing FeeFiling Fee Paid. $250.00 from Fennemore Craig.  Check no. 5596. (SC)


12/10/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-49993




12/10/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-49995




12/20/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-51608




12/20/2019AppendixFiled Appellants' Appendix to Docketing Statement - Volume 1. (SC)19-51612




12/27/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC).19-52223




01/09/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for February 6, 2020, at 2:00 PM. (SC)20-01149




02/19/2020Settlement Program ReportFiled Interim Settlement Program Report. Based on the Settlement Conference, the Settlement Judge intends to remain in contact with, and available to, both sides' counsel under the Court's Settlement Program to see whether settlement efforts might lead to a reasonable prospect for settlement. (SC)20-06882




04/03/2020Settlement Program ReportFiled Interim Settlement Program Report. The parties have agreed to mediate via a private global JAMS mediation. (SC)20-12825




06/02/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-20761




06/04/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-20947




06/10/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/03/19, 06/04/19, 06/05/19, 08/19/19 and 09/30/29. To Court Reporter: Jill Hawkins. (SC)20-21794




06/15/2020Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC).20-22325




06/26/2020Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)20-23880




06/26/2020MotionFiled Apco Construction, Inc. and Safeco Insurance Co. of America's Response to Order to Show Cause (REJECTED PER 06/29/20 NOTICE). (SC).


06/29/2020Notice/OutgoingIssued Notice of Rejection of Filed Document (Response to Order to Show Cause). (SC).20-23926




06/29/2020MotionFiled Appellants APCO Constriction, Inc. and Safeco Insurance Company of America's Response to Order to Show Cause. (SC)20-24082




08/04/2020Order/ProceduralFiled Order Reinstating Briefing.  Appellant's Opening Brief and Appendix due:  90 days.  (SC)20-28423




10/30/2020MotionFiled Appellants APCO Construction, Inc. and Safeco Insurance Company of America's Motion to Extend Time to File Opening Brief. (SC)20-39766




11/06/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: January 6, 2021. (SC).20-40685




12/30/2020MotionFiled Appellants APCO Construction, Inc. and Safeco Insurance Company of America's Motion to Extend Time to File Opening Brief (Second Request).  (SC)20-46927




01/08/2021Order/ProceduralFiled Order Granting Motion. Appellants' opening brief and appendix due: February 5, 2021. (SC)21-00632




02/03/2021MotionFiled Appellants APCO Construction, Inc. and Safeco Insurance Company of America's Unopposed Motion to Extend Time to File Opening Brief (Third Request). (SC)21-03319




02/12/2021Order/ProceduralFiled Order Granting Motion.  Appellants shall have until February 26, 2021, to file and serve the opening brief and appendix.  (SC)21-04258




02/25/2021MotionFiled Appellants APCO Construction, Inc. and Safeco Insurance Company of America's Unopposed Motion to Extend Time to File Opening Brief (Fourth Request). (SC)21-05628




03/11/2021Order/ProceduralFiled Order Granting Motion. Appellants' unopposed motion for a fourth extension of time to file the opening brief is granted. Appellants shall have until March 19, 2021, to file and serve the opening brief and appendix. (SC)21-07063




03/19/2021MotionFiled Appellants' APCO Construction, Inc. and Safeco Insurance Company of America's Motion to File Oversize Brief.  (SC)21-08045




03/19/2021AppendixFiled Joint Appendix Volume I (part 1 of 2). (SC)21-08047




03/19/2021AppendixFiled Joint Appendix Volume II. (SC)21-08048




03/19/2021AppendixFiled Joint Appendix Volume III. (SC)21-08049




03/19/2021AppendixFiled Joint Appendix Volume IV (Part 1 of 2). (SC)21-08050




03/19/2021AppendixFiled Joint Appendix Volume V. (SC)21-08051




03/19/2021AppendixFiled Joint Appendix Volume VI. (SC)21-08052




03/19/2021AppendixFiled Joint Appendix Volume VII. (SC)21-08053




03/19/2021AppendixFiled Joint Appendix Volume VIII. (SC)21-08054




03/19/2021AppendixFiled Joint Appendix Volume IX. (SC)21-08055




03/19/2021AppendixFiled Joint Appendix Volume X (Part 1 of 2). (SC)21-08056




03/19/2021AppendixFiled Joint Appendix Volume XI (Part 1 of 8). (SC)21-08057




03/19/2021AppendixFiled Joint Appendix Volume XI (Part 5 of 8). (SC)21-08058




03/19/2021AppendixFiled Joint Appendix Volume XII (Part 1 of 8). (SC)21-08059




03/19/2021AppendixFiled Joint Appendix Volume XII (Part 5 of 8). (SC)21-08060




03/19/2021AppendixFiled Joint Appendix Volume XIII (Part 1 of 4). (SC)21-08061




03/19/2021AppendixFiled Joint Appendix Volume XIV (Part 1 of 2). (SC)21-08062




03/19/2021AppendixFiled Joint Appendix Volume XV (Part 1 of 2). (SC)21-08063




03/19/2021AppendixFiled Joint Appendix Volume XVI (Part 1 of 2). (SC)21-08064




03/19/2021AppendixFiled Joint Appendix Volume XVI (Part 3 of 3). (SC)21-08065




03/19/2021AppendixFiled Joint Appendix Volume XVII (Part 1 of 3). (SC)21-08066




03/19/2021AppendixFiled Joint Appendix Volume XVIII (Part 1 of 3). (SC)21-08067




03/19/2021AppendixFiled Joint Appendix Volume XIX. (SC)21-08068




03/19/2021AppendixFiled Joint Appendix Volume XX. (SC)21-08069




03/19/2021AppendixFiled Joint Appendix Volume XXI. (SC)21-08070




03/19/2021BriefFiled Appellants APCO Construction, Inc. and Safeco Insurance Company of America's Opening Brief.  (STRICKEN PER ORDER 4/2/21).  (SC)


04/02/2021Order/ProceduralFiled Order Denying Motion.  The clerk shall strike the opening brief filed on March 19, 2021.  Appellants shall have 14 days from the date of this order to file and serve an opening brief that complies with the page or type-volume limitation set forth in NRAP 32(a)(7)(A).  (SC)21-09542




04/16/2021BriefFiled Appellants APCO Construction, Inc. and Safeco Insurance Company of America's Amended Opening Brief. (SC)21-11141




05/12/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: June 1, 2021. (SC)21-13668




05/28/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)21-15440




06/02/2021Order/ProceduralFiled Order.  Respondent shall have until June 15, 2021, to file and serve the answering brief.  (SC)21-15644




06/15/2021BriefFiled Respondent's Answering Brief. (SC)21-17302




07/14/2021MotionFiled Appellants' Unopposed Motion to Extend Time to File Reply Brief (First Request). (SC)21-20297




07/14/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellants' Reply Brief due: August 16, 2021. (SC)21-20299




08/16/2021BriefFiled Appellants APCO Construction, Inc. and Safeco Insurance Company of America's Reply Brief. (SC)21-23886




08/16/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/13/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-01440




05/05/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Silver/Cadish/Pickering. Author: Silver, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 31. NNP22-AS/EC/KP. (SC).22-14316




05/23/2022Filing FeeFiling fee paid. E-Payment $150.00 from Christopher H. Byrd. (SC)


05/23/2022Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC)22-16338




05/23/2022Post-Judgment PetitionFiled Appellants' Petition for Rehearing - Duplicate. (SC)22-16330




06/03/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC)22-17691




06/16/2022Post-Judgment PetitionFiled Appellants' Petition for En Banc Reconsideration. (SC)22-19126




07/01/2022Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC  (SC)22-20845




07/26/2022RemittiturIssued Remittitur. {SC}22-23430




07/26/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View